DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 and 21-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 21, the prior art of record fails to teach or suggest alone, or in combination receiving, at a receiving wireless device in a first geographic zone, a plurality of signals from a plurality of transmitting wireless devices; determining, based at least in part on the plurality of signals, that the plurality of transmitting wireless devices are in a second geographic zone; determining configured transmit power information for each of the plurality of signals from the plurality of transmitting wireless devices that are in the second geographic zone; estimating a device-to-device path loss for each of the plurality of transmitting wireless devices based at least in part on the plurality of signals received from each of the plurality of transmitting wireless devices; estimating a zone-to-zone path loss of wireless communications between the first geographic zone and the second geographic zone based at least in part on the configured transmit power information and the estimated device-to-device path loss for each of the plurality of transmitting wireless devices; and transmitting at least one signal within at least a portion of the second geographic zone based at least in part on the estimated zone-to-zone path loss between the first geographic zone and the second geographic zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648